Citation Nr: 1730589	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO. 12-25 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1. Entitlement to an initial evaluation in excess of 70 percent for major depression. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Stacey P. Clark, Esq.


ATTORNEY FOR THE BOARD

G.C., Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1980 to October 1987.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) The major depression issue on appeal stems from the Veteran's August 2003 claim for service connection for depression and a nervous disorder, which was granted in a July 2010 rating decision. Thereafter, by a rating decision issued in September 2012, the RO increased the Veteran's rating for his major depression to 70 percent, effective August 15, 2003.

In his September and October 2012 substantive appeals, the Veteran requested a hearing before a Veterans Law Judge. In April 2015, prior to the scheduling of a Board hearing, the Veteran's representative withdrew the hearing request. 38 C.F.R. § 20.704 (e) (2016).

In December 2015, the Board remanded the Veteran's claim of entitlement to an initial disability rating in excess of 70 percent for major depression and for a TDIU for further development, to include a new VA examination with an opinion as to the nature and etiology of the Veteran's diagnosed substance abuse disorder. Said development was completed in the form of a December 2016 VA examination and accompanying opinions. This matter is now properly before the Board.


FINDINGS OF FACT

1. Throughout the appellate period, the Veteran's major depression symptoms more nearly approximated occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood; the symptoms did not more nearly approximated total occupational and social impairment.

2. The Veteran's service-connected major depression has not resulted in total occupational and social impairment.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 70 percent for major depression have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9434 (2016).

2. The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A (c)(2). All records pertaining to the condition at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)). In this case, the Veteran has not identified any such treatment records, and it appears that all pertinent and available treatment records have been obtained. Therefore, no additional development is warranted. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

The Veteran has been afforded VA examination regarding his claim, as discussed below, and relevant opinions have been obtained. The Board finds the examinations to be adequate. Furthermore, the Board remanded the Veteran's claim for further development in December 2015. The Board finds that the Board's remand instructions were complied with. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

II. Increased Rating 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1. Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4.

Where a Veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . . " Fenderson v. West, 12 Vet. App. 119, 126 (1999). If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged " ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level " of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

The Veteran seeks higher evaluation for his major depression. He is currently assigned a 70 percent rating for his disability. His disability is rated under a general set of criteria applicable to psychiatric disabilities found at 38 C.F.R. § 4.130, Diagnostic Code 9434. 

Under the criteria found at Diagnostic Code 9434, a 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9434.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9434. 

The Board notes that the newer American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has now been officially released, and 38 C.F.R. § 4.130 have been revised to refer to the DSM-5. The DSM-5 does not contain information regarding the Global Assessment of Functioning (GAF) rating scale scores. However, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal. Furthermore, there is no indication that the Veteran's diagnosis would be different under the DSM-5. According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126 (a).

Under DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships. See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994). A GAF score from 51 to 60 represents moderate symptoms, or moderate difficulty in social or occupational functioning. A GAF score from 41 to 50 is indicative of serious symptoms or any serious impairment in social, occupational, or school functioning. Id. 

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms. Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In this case, the Veteran seeks a higher evaluation for his major depression disability. His major depressive disorder is currently assigned a 70 percent evaluation.

As explained in more detail below, the evidence of record shows that the signs and symptoms of the Veteran's psychiatric disorder is consistent with the criteria reflected by a 70 percent disability rating.

A review of the evidence of record shows the Veteran underwent three VA psychiatric examinations during the course of the period under appeal. Specifically, the Veteran underwent VA examinations in March 2009, August 2012 and most recently, in September 2016. The record also consists of VA treatment records as well as Social Security Administration records. In addition, the Veteran has submitted his own statements as well as statements from his mother in support of his claim.

The March 2009 VA examination report shows a diagnosis of major depression, recurrent, and polysubstance dependence. The Veteran was assigned a GAF scaled score of 51. It was noted that the Veteran received outpatient treatment in 2003 for major depressive disorder, nicotine dependence, alcohol dependence in early remission and cocaine dependence in early partial remission. The VA examiner found that the Veteran's psychiatric condition was manifested by symptoms of anxious mood, sleep impairment, easily discouraged mood and motivation, below average intelligence, mild akathisia and constricted affect. The VA examiner opined that the Veteran has a limited ability to function likely related to a history of substance abuse and depressive symptoms, which she found to be interrelated. 

The August 2012 VA examiner indicated that he reviewed the entire claims file. The Veteran was diagnosed with substance-induced mood disorder with mixed features, major depression, recurrent and antisocial traits as well cocaine and alcohol dependence in early remission. The examiner stated it was not possible to differentiate what symptoms are attributable to each diagnosis, as there is an overlap in symptoms. The Veteran was assigned a GAF score of 55. He was assessed to have occupational and social impairment with reduced reliability and productivity. The examiner noted the Veteran's social and medical history, including a hospitalization in July 2012 for suicidal ideation and auditory hallucinations given a cocaine and alcohol relapse. A psychiatric hospitalization was also noted in 2010 for depression, which was preceded by a cocaine and alcohol relapse as well. Furthermore, psychiatric outpatient treatment was noted as being provided to the Veteran for the past 9 years at VA. The Veteran reported depressive ideation with difficulty sleeping, and feelings that he is not getting anywhere. The examiner noted the Veteran's homelessness and unemployment, as well as his criminal history including going to jail for buying cocaine in 2006 and driving without a license and writing bad checks in 2010. The examiner further noted the Veteran's occupational history, including that he has not worked since 2010 and used to work at a laundry facility. The Veteran reported that he was not looking for work at the time due to his joint pain. Also noted were the Veteran's manifested symptoms including depressed mood; chronic sleep impairment; flattened affect; impaired judgment; and suicidal ideation.

In September 2016, the Veteran underwent another VA examination. The examiner indicated that the entire claims file was reviewed. The Veteran was confirmed to have moderate recurrent major depressive disorder as a primary diagnosis as well as moderate cocaine use disorder in early remission and severe alcohol use disorder in early remission. The examiner indicated that it is not possible to differentiate what symptoms are attributable to each diagnosis as his substance use and mood disorders "manifest together" and share symptoms and etiology. The following symptoms were noted: depressed mood, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events, flattened affect, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, and neglect of personal appearance and hygiene. The examiner assessed the Veteran's overall psychiatric condition as causing occupational and social impairment with reduced reliability and productivity, though not total social and occupational impairment. However, the examiner found, because the Veteran is following treatment, his social and occupational functioning is only mildly to moderately impacted should he have the desire to engage socially and occupationally. In that connection, the examiner noted that the Veteran had an "active social life" but had not worked in six years due in part to a prior felony conviction. 

The record also includes VA outpatient treatment notes and hospitalization records. The Veteran was hospitalized at the Miami VA in June 2004 for atypical depression, alcohol abuse, cocaine abuse and substance-induced mood disorder. The Veteran's mental status evaluations at the Miami VA revealed such symptoms as depressed mood, restricted affect, impaired attention and concentration, and disheveled appearance as well as noted history of depression and suicidal ideation. The Veteran's GAF scores were between 21 and 30, reflecting serious impairment in communication or judgment or inability to function in most areas. 

Additional medical records from the Bay Pines VA reflect treatment dating from August 2003 for depression, alcohol abuse, cocaine abuse and substance-induced mood disorder, including a hospitalization in December 2010 and another in July 2012. In addition to his VA hospitalizations, the Veteran sought follow-up treatment in the form of mental status examinations, which repeatedly confirmed his symptoms: depressed mood, restricted affect, impaired attention and concentration, and disheveled appearance. A history of severe depression and suicidal ideation were also noted. Through September 2016, the Veteran's VA treatment continued to reflect the same symptomatology, and the Veteran's mood was consistently noted as moderately depressed and anxious. 

The Board has also considered records from the Social Security Administration (SSA), which show that SSA benefits were denied for the Veteran. However, VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA. See Collier v. Derwinski, 1 Vet. App. 413 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements). Therefore, the Board has assigned little probative weight to Social Security Administration determinations and notes of record. 

The Board has further considered the arguments set forth by the Veteran's representative, including the two most recent memoranda dated in November 2015 and November 2016 regarding the Veteran's psychiatric condition. In essence, the Veteran, through his representative, has argued that his diagnosed substance abuse disorder was secondary to his service-connected major depression, and should have been separately service connected. The Board recognizes the arguments set forth by the Veteran's representative, but finds that they are misplaced. Specifically, the Board notes that in rendering its disability determinations, the RO has consistently considered all the Veteran's psychiatric symptoms, and has not attempted to separate them, so as to give the Veteran the highest possible disability rating. Indeed, both the August 2012 and September 2016 VA examinations indicated that it is not possible to differentiate what symptoms are attributable to each diagnosis due to their similar etiology and manifestations. In rendering its determination, the Board has also taken care to consider all symptoms associated both with the Veteran's service-connected major depression as well as his diagnosed substance abuse disorders. When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability. See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102 (2016);

The record shows that during the period on appeal, the nature and extent of the Veteran's symptomatology is consistent with the criteria for a 70 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9434. 

Collectively, the aforementioned medical evidence from that period reflects that the Veteran's disability was manifested by nearly constant depressed mood, chronic sleep impairment, mild memory loss, disturbances in mood and motivation, markedly diminished interest, psychomotor impairment, impaired concentration, suicidal ideations, and difficulty maintaining relationships. The Board finds the Veteran's September 2016 VA examination to be the most probative evidence of record, and as such, the Board finds that the severity of the Veteran's disability is more consistent with the symptoms that results in social and occupational impairment with reduced reliability and productivity. The Board notes that the Veteran's August 2012 VA examination held the same determination as to the Veteran's occupational abilities and symptomatology. These symptoms are consistent with the criteria for a 70 percent evaluation. 38 C.F.R. § 4.130, Diagnostic Code 9434.

The objective findings from this period, however, are insufficient to warrant a rating to the next higher, 100 percent, rating for depression. 38 C.F.R. § 4.130, Diagnostic Code 9434. At no point during the period under appeal has the evidence demonstrated that the Veteran's depression is manifested by symptoms consistent with such severe criteria as gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Rather, the Veteran has consistently been found to be oriented, sufficiently groomed, and able to care for herself. The Veteran has not been assigned a GAF scaled score that was indicative of totally disabling symptomatology, nor was he ever determined to have total occupational and social impairment. Rather, the September 2016 VA examiner specifically rfound the Veteran to be at most moderately impacted in social and occupational functioning and noted that he reported an "active social life." These findings do not suggest that the Veteran's psychiatric disability-even when symptoms of both depression and substance use disorder are considered-rises to the level of total social and occupational impairment. 

These findings indicate that the Veteran's depression disability does no more than contribute to his difficulty with social and occupational functioning with others. These objective findings approximate the criteria for a 70 percent disability rating, and are insufficient to warrant a rating to the next higher, total disability, rating for major depression. See 38 C.F.R. § 4.130, Diagnostic Code 9434. 

Accordingly, the next higher rating of 100 percent is not warranted.

III. TDIU

The Veteran asserts that he is entitled to a TDIU. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340. Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16 (a). An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability. 38 C.F.R. § 4.16 (b). 

The Veteran's only service-connected disability is major depression, rated as 70 percent disabling. Given the foregoing, the Veteran meets the minimum schedular requirements for TDIU. See 38 C.F.R. § 4.16 (a) (2016).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled. "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent." Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001). 

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1 , 4.15). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Id. 

A detailed review of the facts of this case has been undertaken. The Board finds that the evidence is insufficient to show that the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of his service-connected disability. In so finding, the Board relies on the conclusions of the August 2012 and September 2016 VA examiners, who both indicated that the Veteran's condition has resulted in no more than occupational and social impairment with reduced reliability and productivity. 

The Veteran, through his representative, has argued in relevant part that while the Social Security Administration denied the Veteran disability benefits, the Veteran was evaluated by a vocational expert who testified that the Veteran would be unable to make a successful vocational adjustment to work that exists in significant numbers in the national economy. The Veteran further argues that the findings of the September 2016 VA examination are the same as those considered by the Social Security vocational expert in the rendering of his determination. 

The record indicates that the Veteran held work as a video tape assistant from 1994 to 1998, a corrections worker from 1998 to 2001, a delivery driver from 2002 to 2005, and as a laundry room attendant until he stopped working in 2010. See November 2016 Remand Memorandum and August 2012 VA examination. 

The record further indicates the Veteran has multiple skills, and has had training, including several years of college in food administration. See September 2016 VA examination. The Veteran also has a musical talent, as he reports writing gospel songs in his free time. See August 2012 VA examination. The Veteran also has a high school education and good communication skills. 

As regards the Social Security Administration's vocational expert testimony, the Board notes that said expert testified that the Veteran cannot perform past relevant work as a cook, delivery worker, youth counselor and store laborer. However, the vocational expert testified that based on the Veteran's impairments, including his substance abuse, he is in fact able to lift 50 pounds occasionally and 20 pound frequently, stand and/or walk for 3 hours out of an 8-hour day, alternating positions every 45 minutes, and sit for 5 hours out of an 8-hour day, alternating positions every hour. In fact, the Social Security determination further indicated that the Veteran is not so impaired as to be unable to perform any type of work. See Social Security determination p. 11. 

This opinion is further compounded by the September 2016 VA examiner's statement that because the Veteran is following treatment and abstaining from substance abuse, his social and occupational functioning is only "mildly to moderately impacted should he have the desire to engage socially and occupationally." The examiner further found that the Veteran "may have secondary gain from presenting himself as possibl more impaired than he actually is."

In this regard, even considering the Court's holding in Mittleider v. West, 11 Vet. App. 181 (1998), the totality of the evidence simply does not warrant a grant of the claim; the weight of the evidence taken as a whole simply does not lead to the conclusion that the Veteran is unable to find and maintain gainful employment. The Board therefore concludes that the preponderance of the evidence is against the claim that the Veteran is currently precluded from engaging in substantial gainful employment by reason of his service-connected disability. Entitlement to TDIU is thus not established under 38 C.F.R. § 4.16 (a). 

ORDER

Entitlement to an initial evaluation in excess of 70 percent for major depression is denied.

Entitlement to a TDIU is denied. 




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


